11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


John D. Norris,                             * From the County Court at Law
                                              of Midland County
                                              Trial Court No. CC19717.

Vs. No. 11-17-00293-CV                      * January 19, 2018

Warren Power & Machinery, Inc.,             * Per Curiam Memorandum Opinion
                                              (Panel consists of: Willson, J.,
                                               Bailey, J., and Wright, S.C.J.,
                                               sitting by assignment)

      This court has considered Appellant’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against John D. Norris.